Citation Nr: 1511642	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of skin cancer of the chest as secondary to exposure to Agent Orange and other substances.
 
2.  Entitlement to service connection for skin cancer of the chest, arms, back and face as secondary to exposure to Agent Orange and other substances.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Regional Office (RO) in Togus, Maine.  The Indianapolis, Indiana RO has assumed the role of agency of original jurisdiction.  The Board has re-characterized the claims as reflected on the title page to better reflect the Veteran's contentions. 

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in January 2013.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A transcript of the hearing is associated with the claims file.

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era, and his exposure to herbicide agents, to include Agent Orange, is presumed. 

2.  The competent lay and medical evidence of record does not show that the Veteran's skin cancer involving his chest, arms, back and face manifested until years after his period of service.

3.   The preponderance of the competent evidence is against a finding that his diagnosed skin cancer involving his chest, arms, back and face is causally related to his period of active service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for skin cancer of chest, arms, back and face have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for residuals of skin cancer of the chest have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The record reflects that the Veteran was provided all required notice by correspondence dated in August 2010 prior to the adjudication of his claim in November 2011.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, including service treatment records and VA and private treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim, including any records of post-service treatment.  The Board is also unaware of any such records.  As such, VA has fulfilled its duty to assist the Veteran in obtaining necessary evidence.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Moreover, the Veteran has been afforded a VA examination in January 2015 in conjunction with his claims.  The report demonstrates that the VA examiner recorded the Veteran's reported medical history and the findings from clinical evaluation.  Based on a review the evidence of record, and the appropriate medical literature, the VA examiner rendered an appropriate opinion on the nature and etiology of the Veteran's skin cancer and is supported by the evidence of record.  

The Board acknowledges that the VA examiner concluded that based on the evidence of record, it would not be possible to determine if the Veteran's exposure to broken ammunition, rotting wood and boxes resulted in his malignant melanoma.  However, the Board finds that the medical statement is adequate and the examiner's explanation satisfies the holding of the United States Court of Appeals of Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010) (the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  It is clear from the 2015 VA examination report that the VA examiner considered "all procurable and assembled data" before concluding that an opinion would not be possible.  The VA examiner indicated that she had reviewed all materials available to her from the Veteran's claims file to include his service and post-service treatment records as well as the Veteran's reported medical history.  The Board finds that the 2015 VA examiner's medical opinion was arrived after all due diligence in seeking relevant medical information that might have a bearing on the requested opinion and that such opinion was based on all procurable and assembled data.   

Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had an opportunity to testify at a personal hearing before the undersigned Acting Veterans Law Judge.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease e associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims entitlement to service connection for residuals of skin cancer of the chest and skin cancer, secondary to exposure to Agent Orange and other substances.  The Veteran reports that while he was stationed in Vietnam, he participated in vegetation clearing and packing crates.  The Veteran unpacked and repacked crates of ammunitions and other supplies due to humidity rotting the boxes and wood the supplies were previously stored.  Ammunition would at times be broken, damaged or leaking; he disposed of the damaged materials and repacked the usable materials.  The Veteran contends he was exposed to Agent Orange and other substances such as broken ammunition, rotting wood and boxes while conducting his duties.

During the January 2013 Board hearing, the Veteran testified that he did not have symptoms for several years after service and he did not initially seek treatment because of financial reasons.  The Veteran had some difficulty remembering when his symptoms began, but he reported that approximately four years or so after his service symptoms really started to bother him.  He may have had minor soreness on his chest within a year of service, but he did not seek treatment for skin problems involving his chest until 1980.

In the present case, the medical evidence of record reflects that the Veteran's skin problems involving his chest, arms, back and face have been variously diagnosed as malignant skin melanoma, keratosis actinic, and basal cell carcinoma, and he had a gynecomastia surgical removed from his left breast in 1995.  See VA treatment records as well as the report of a January 2015 VA examination.  Element (1), current disability, has been established for each claim. 

Concerning element (2), in-service disease or injury, the Board notes that the Veteran does not contend that he complained of or was treated for skin cancer during his service.  Indeed, a review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of skin cancer.  The service treatment records do show that in March 1972 the Veteran complained of chest pain in his right chest, but no chronic disorder was noted.  On the report of his April 1972 separation examination, the Veteran's skin was evaluated as normal. 

Post-service VA medical records show that the Veteran reported a history of surgical removal of a benign lump from his left breast in 1981.  In February 1995, VA treatment records show that a biopsy from the left breast was taken.  Diagnosis at that time was gynecomastia of the left, breast.  In 2001, VA treatment records show that a biopsy from the right inner canthus confirmed a diagnosis of basal cell carcinoma.  Subsequent VA treatment records show diagnosis and treatment for malignant melanoma and basal cell carcinoma.

There is no medical evidence showing that the Veteran's diagnosed skin condition, to include malignant melanoma and gynecomastia, first manifested during his period service or during the first year after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the Veteran has consistently stated that his skin cancer began years after his separation from service.  See e.g., October 2009 application for VA benefits, November 2011 correspondence, January 2013 Board hearing testimony, and the report of the January 2015 VA examination.  As such, an in-service disease is not shown.  See 38 C.F.R. § 3.303. 

The record does support that the Veteran was exposed to Agent Orange and other substances such as broken ammunition, rotting wood and boxes during his period of service.  The Veteran's service records shows that he was stationed in the Republic of Vietnam from July 1971 to April 1972.  Thus, his exposure to herbicide agents is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

However, the current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e) does not include melanoma, basal cell carcinoma or gynecomastia.  As such, service connection for the Veteran's claimed skin cancer is not justified on a presumptive basis.

Regardless, the Veteran's exposure to herbicides, including Agent Orange, is presumed, and the Board concedes that the Veteran was likely exposed to other substances, such as broken ammunition, rotting wood and boxes.  The element (2) is demonstrated to that extent. 

With respect to the crucial element (3), nexus or relationship, between the Veteran's diagnosed skin disorders and his exposure to Agent Orange and other substances, the record lacks any medical evidence establishing such a possible relationship.  In this regard, the record contains the January 2015 VA examiner's medical conclusion that it is less likely than not that the Veteran's skin cancer is related to his period of service, to include exposure to Agent Orange.  The VA examiner noted that the Veteran's type of skin cancer had not be listed as associated with exposure to herbicides, including Agent Orange.  She further stated that based on a review of the record it would not be possible to determine if his exposure to broken ammunition, rotting wood and boxes resulted in his skin cancer.  The VA examiner concluded that it was less likely than not that the Veteran's skin cancer is related to his period of service. 

Here, it is apparent from the review of the 2015 VA examination report as well as the other evidence of record, that the VA examiner's conclusion regarding whether Veteran's skin cancer was etiologically related to his exposure to broken ammunition, rotting wood and boxes was based upon all the obtainable data.  In this regard, the VA examiner stated that her medical opinion was supported by a review of the claims folder which contained the service treatment records, post-service treatment records and the Veteran's reported medical history.   

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his skin cancer and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service occurrence and/or medical nexus is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases noted in 38 U.S.C.A. § 1101, 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions would apply to malignant tumors, which would include malignant melanoma.  There is, however, no indication of a continuity of symptomatology, inasmuch as the record does not reflect any evidence of his skin problems prior to 1980, and the Veteran has not asserted, and the evidence does not demonstrate continuity of skin problems since service.  

There is no medical opinion directly relating the Veteran's current diagnosed skin disorder to his period of service of service, and the preponderance of the evidence of record is against a finding of continuity of symptomatology of skin problems since the Veteran's period of service. 

The Board has also considered the Veteran's own statements which suggest that his skin cancer is associated with his in-service exposure Agent Orange and other substances.  While the Veteran is competent to describe his symptoms, as a layperson he is not competent to determine the cause of his skin cancer.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  While he is competent to discuss the symptoms and how they occur intermittently over the years, he lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  Moreover, the January 2015 VA examiner noted that the Veteran's type of skin cancer has not been associated with Agent Orange exposure, and she concluded that it was not likely that the Veteran's diagnosed skin disorder is linked to his exposure to Agent Orange and other substances.  There is no medical opinion of record to the contrary.

In sum, the Veteran does not have a current diagnosed that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  Further, the weight of the evidence is against a finding that the Veteran's skin cancer is related to his service, including in-service exposure to herbicide agents.  As such, the preponderance of the medical evidence is against an award of service.  Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.



ORDER

Entitlement to service connection for skin cancer of chest, arms, back and face is denied. 

Entitlement to service connection for residuals of skin cancer on the chest is denied. 




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


